         Case 1:18-cv-00637-RP Document 139 Filed 01/21/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 DEFENSE DISTRIBUTED and SECOND                 §
 AMENDMENT FOUNDATION, INC.,                    §
                                                §
               Plaintiffs,                      §
                                                §
        v.                                      §
                                                §
 UNITED STATES DEPARTMENT OF                    §
 STATE, Michael R. Pompeo, in his official      §
 capacity as Secretary of State;                §
 DIRECTORATE OF TRADE                           §
 CONTROLS; MIKE MILLER, in his                  § Case No.: 1:18-cv-637-RP
 official capacity as Acting Deputy Assistant   §
 Secretary of Defense Trade Controls;           §
 SARAH HEIDEMA, in her official                 §
 capacity as Director of Policy, Office of      §
 Defense Trade Controls Policy,                 §
                                                §
 and                                            §
                                                §
 GURBIR GREWAL, Attorney General of             §
 the State of New Jersey,                       §
                                                §
               Defendants.                      §

                FEDERAL DEFENDANTS’ UNOPPOSED MOTION FOR
                  AN EXTENSION OF TIME TO FILE AN ANSWER

       Plaintiffs originally filed this case more than two years ago, on July 29, 2018. See Compl.,

Dkt. 1. On November 10, 2020, Plaintiffs filed an 89-page, 348-paragraph Second Amended

Complaint, Dkt. 117 (“SAC”), for the first time naming officials and agencies of the federal

government as Defendants.

       Plaintiffs did not serve the SAC on the United States Attorney’s Office until November 30,

2020. Dkt. 125. In the interim, on November 18, 2020, Defendant Gurbir Grewal—the only

defendant remaining of those originally named in this action—filed a Motion to Sever and to

                                                1
          Case 1:18-cv-00637-RP Document 139 Filed 01/21/21 Page 2 of 5




Transfer Venue Pursuant to 28 U.S.C. §1404(a) and 28 U.S.C. § 1406(a). See Dkt. 121. In light

of the motion to sever and transfer, this Court extended Grewal’s time to respond to Plaintiffs’

SAC to 30 days after this Court’s ruling on the motion to transfer. See Text Order, November 25,

2020.

        Under the Federal Rules, the Federal Defendants have 60 days, until January 29, 2021, to

answer or to otherwise respond to the SAC. See Fed. R. Civ. P. 12(a)(2). Given the complexity

of the issues presented by Plaintiffs’ lengthy pleading and the intertwined relationship between the

claims against the Federal Defendants and the claims against Grewal, the Federal Defendants

respectfully request an extension of time to respond to the SAC until 60 days after this Court rules

on the motion to sever and transfer.

        Just last week, the Ninth Circuit heard oral arguments in State of Wash., et al. v. Dep’t of

State, et al., 20-35391 (9th Cir. Jan. 11, 2020). In that case, the Ninth Circuit is considering the

State Department’s appeal of a preliminary injunction that prevents the transfer of regulatory

authority over the technical data for 3-D printed guns from being transferred from the Department

of State to the Department of Commerce. Id.; see also Dkt. 136 at 2 (referencing State’s “plans to

transfer regulatory authority over exports of the underlying firearms to the Department of

Commerce”). It is possible that the Ninth Circuit may issue a ruling in that case which could insert

new legal questions regarding Plaintiffs’ claims against the State Department. Extending Federal

Defendants’ time to file a responsive pleading until 60 days after this Court’s ruling on the motion

to sever may thus serve a second purpose: it would allow additional time for the Ninth Circuit to

issue a decision that may streamline or even resolve some of the legal issues that this Court would

need to consider.




                                                 2
         Case 1:18-cv-00637-RP Document 139 Filed 01/21/21 Page 3 of 5




       This motion is made in good faith and not for purposes of delay, and the parties do not

oppose this request for an extension.

Dated: January 21, 2021                    Respectfully submitted,

                                           BRIAN M. BOYNTON
                                           Acting Assistant Attorney General

                                           ANTHONY J. COPPOLINO
                                           Deputy Director

                                           /s/ Lisa Newman
                                           Lisa Newman (TX Bar No. 24107878)
                                           Trial Attorney
                                           United States Department of Justice
                                           Civil Division, Federal Programs Branch
                                           1100 L Street, N.W., Rm. #12016
                                           Washington, DC 20005
                                           Tel.: (202) 353-5882
                                           lisa.n.newman@usdoj.gov

                                           Gregg N. Sofer
                                           United States Attorney

                                           Liane Noble
                                           Assistant United States Attorney
                                           Texas Bar No. 24079059
                                           903 San Jacinto Blvd., Suite 334
                                           Austin, Texas 78701
                                           Tel.: (512) 370-1252
                                           liane.noble@usdoj.gov

                                           Counsel for Defendants




                                              3
         Case 1:18-cv-00637-RP Document 139 Filed 01/21/21 Page 4 of 5




                             CERTIFICATE OF CONFERENCE

       I certify that counsel for the Federal Defendants conferred with Plaintiffs’ and Defendant

Gurbir Grewal’s counsel by email to discuss this motion, and Plaintiffs and Defendant Grewal are

unopposed to the relief requested herein.



                                            /s/ Lisa Newman
                                            Lisa Newman




                                               4
          Case 1:18-cv-00637-RP Document 139 Filed 01/21/21 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document was served on the other

parties to this action and their counsel of record through electronic filing in the Court’s ECF system

on January 21, 2021.



                                                      /s/ Lisa Newman
                                                      Lisa N. Newman




                                                  5
